                                                                          Louis V. Fasulo, Esq.- NY & NJ
                                                                          Samuel M. Braverman, Esq.- NY & NJ
                                                                          Charles Di Maggio, Esq.- NY & CO

                                                                                       aw.com
                                                                                         mlaw .com
                                                  US.DC SDNY
                                               . DOCUtiENT
                                               .; ELBCrRONtCALLY FILED ,
FAS UL O BRAVE RMAN & DI MAGG IO, LLP         .] DOC#:
   ATTORNEYS AT LAW
                                               I DATE FIL::"'.E:=:D::--·: -?,.--,-.~----

     Hon. Sydney H. Stein
     United States District Judge
     United States District Court
     500 Pearl Street
     New York, New York 10007

     Re:     United States v. Ketebachi, et al. (Daniel Quirk)
                                                                                             'RSED
     Dkt     17 Cr 243

     Dear Judge Stein:

             I represent Daniel Quirk in the above matter. This matter is presently scheduled for
     sentencing on January 9, 2020. I am scheduled to pick a jury in the matter of People v. Kendall
     Davis, lnd.1620-2017, in Bronx County, New York, wherein the defendant is charged with
     Murder in the Second Degree and other related charges. That matter is predicted to last between
     3-4 weeks.

             I therefore request that sentencing in this matter be adjourned until February 10, 11, or
      12, 2020. If sentencing is adjourned, I request that the schedule for submission of the sentencing
      memoranda be adjusted as well.

             I have spoken with AUSA Robert Sobelman and the Government consents to my request.




      Cc:

                                                         SICNE'. H.       STEIN
                                                                 .S.D.J.
  225 Broadway, Suite 715                 505 Eighth Avenue, Suite 300                      Post Office Box 127
  New York, New York 10007                 New York, New York 10018                  Tenafly, New Jersey 07670
  Tel (212) 566-6213                           Tel (212) 967-0352                            Tel (201) 569-1595
  Fax (212) 566-8165                           Fax (201) 596-2724                           Fax (201) 596-2724
